DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2018/067961, filed 28 Dec 2018; which claims benefit of provisional application 62/611620, filed 29 Dec 2017.

Claims 1-58 are pending in the current application. Claims 26-58, drawn to non-elected inventions, are withdrawn. Claims 1-25 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-25, in the reply filed on 10 Nov 2021 is acknowledged.  The traversal is on the ground(s) that Ernst et al. does not teach the common feature of the inventions. Applicant's remarks are persuasive that the teachings of Ernst et al. do not suggest the structure having the functional properties of a galectin-3 inhibitor. However, upon reconsideration of the scope of the claim, lack of unity of invention is shown because the claimed chemical compounds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. As detailed herein, while the application describes sialyl-Lewis-carbohydrate-based E-selectin inhibitors and galactoside-carbohydrate-based galectin-3 inhibitors, the scope of such moieties encompasses peptide moieties, tetrahydropyran 
The modified requirement is still deemed proper, however is Non-Final based on new grounds of finding lack of unity of invention.

Claims 26-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10 Nov 2021.


Applicant's election of species of compound 
    PNG
    media_image1.png
    217
    482
    media_image1.png
    Greyscale
 in the reply filed on 10 Nov 2021 is acknowledged.  
However, upon reconsideration of the teachings of the prior art, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to at least one compound chosen from compounds comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor, a prodrug thereof, and pharmaceutically acceptable salts of any of the foregoing. Claim 25 is drawn to a composition comprising the compound(s) and at least one additional pharmaceutically acceptable ingredient. 
The recitations of "E-selectin inhibitor" and "galectin-3 inhibitor" are interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197."' See also MPEP 2163, for example providing at II.A.3.(a) "describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406"; "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)"; however, "What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)"
In the instant case the broadest scope of claim 1 encompasses the compound comprising two moieties each defined by a functional limitation, the function of inhibiting E-selectin or inhibiting galectin-3 as ordinarily defined in the specification. The specification defines non-limiting embodiments of particular sialyl-Lewis-carbohydrate-based E-selectin inhibitors and galactoside-carbohydrate-based galectin-3 inhibitors. The specification as published at paragraph 0206-0207 states an inhibition assay may be used to screen for antagonists of E-selectin or galectin-3, however in either description the assayed compound is described only in terms of its functional property of acting as antagonists of E-selectin or galectin-3, and constitute only a wish or plan for obtaining the chemical invention claimed and not possession of any structure other than those means known to the inventor of the sialyl-Lewis-carbohydrate-based E-selectin inhibitors and galactoside-carbohydrate-based galectin-3 inhibitors.
Evidence that the description in not commensurate with the scope of the claim is further provided:
Regarding the E-selectin inhibitors, post-art Jimenez et al. (Journal of Chemical Information and Modeling, 2021, 61, p2463-2474, cited in PTO-892) teaches novel E-selectin-targeting glycomimetic peptides with high recognition capacity and versatility for chemical conjugation. (page 2463, abstract) Post-art Jimenez et al. teaches the search for the new peptides were encouraged by the peptide IELLQAR which was found to  inhibit sLex-dependent tumor metastasis and used as part of peptide-glycosaminoglycans conjugates targeting E-selectin. (page 2464, left column, paragraph 1)
Regarding the galectin-3 inhibitors, Post-art Xu et al. (Journal of Medicinal Chemistry, 2021, 64, p6634-6655, cited in PTO-892) teaches small-molecule galectin-3 inhibitors, which are generally lactose or galactose-based derivatives, have the potential to be valuable disease-modifying agents, and teaches the discovery that one of the monosaccharide subunits can be replaced with a suitably functionalized tetrahydropyran ring. (page 6634, abstract) 
Regarding the galectin-3 inhibitors, Post-art Yao et al. (Carbohydrate Polymers, 2019, 204, p111-123, cited in PTO-892) teaches a homogeneous polysaccharide, HH1-1, purified from safflower, could bind to and inhibit galectin-3. (page 111, abstract) Post-art Yao et al. teaches the putative structure of HH1-1 to be a branched galactose polymer with arabinose-containing side chains. (page 113, figure 1 at top of right column)
Regarding the galectin-3 inhibitors, Post-art Zhou et al. (International Journal of Biological Macromolecules, 2020, 159, 455-460, cited in PTO-892) teaches a water-soluble polysaccharide extracted from Camellia japonica pollen which acts as a galectin-3 inhibitor. The active fraction was mainly composed of rhamnogalacturonan I (RG-I) pectic polysaccharide domain backbone with some different types of side chains, including arabinan, galactan, and/or arabinogalactan. The primary structure analysis of WCPP-A2a by NMR spectra analysis suggested thatWCPP-A2a was an RG-I-like pectic polysaccharide, branched at the O-4 of Rha residues in the backbone, with α-(1 → 3,5)- L-arabinan as well as type-II arabinogalactan side chain to which were attached. (page 455, abstract)
Regarding the galectin-3 inhibitors, Post-art Filipova et al. (Biomacromolecules, 2020, 21, p3122-3133, cited in PTO-892) teaches combining poly-LacNAc (Galβ4GlcNAc)-derived oligosaccharides with N-(2-hydroxypropyl) methacrylamide (HPMA) copolymers to give a multivalent glycopolymer inhibitors with a high potential to target extracellular and intracellular Gal-3. (page 3122, abstract) 
The post-art evidence cited shows the written description of the application does not that sufficiently describe all means or methods of resolving the problem as commensurate with the functional claim limitations because the scope encompasses different structural elements, such as new peptide moieties, tetrahydropyran ring substitutions for saccharide rings, or polysaccharides of varying constitution, none of which are described by the application as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to at least one compound chosen from compounds comprising an E-selectin inhibitor-Linker-galectin-3 inhibitor, a prodrug thereof, and pharmaceutically acceptable salts of any of the foregoing. Claim 25 is drawn to a composition comprising the compound(s) and at least one additional pharmaceutically acceptable ingredient. 
The recitations of "E-selectin inhibitor" and "galectin-3 inhibitor" are interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938))' In the instant case the claims recite in detail what has been seen, such as particular sialyl-Lewis-carbohydrate-based E-selectin inhibitors and galactoside-carbohydrate-based galectin-3 inhibitors in claim 2, and then uses functional language regarding the broadest scope of the claim in claim 1.
MPEP 2173.05(g) further provides non-limiting examples of factors to consider when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. In the instant case as detailed above, the described assays to determine antagonists constitute only a wish or plan for obtaining the chemical invention claimed and not a clear cut indication of the scope of the subject matter covered by the claim other than those means known to the inventor of the sialyl-Lewis-carbohydrate-based E-selectin inhibitors and galactoside-carbohydrate-based galectin-3 inhibitors. The post-art cited above provides evidence that the language does not set forth well-defined boundaries of the invention because post-art shows that boundaries of the functional limitations continue to expand beyond the solutions disclosed in the application, therefore the claim language only states a problem solved or result obtained and further provides evidence that one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim without such post-art knowledge.
Further, regarding claim 1, it is unclear if the recitations of "E-selectin inhibitor" and "galectin-3 inhibitor" and "a prodrug thereof" define a functional property of the claimed compound as a whole or the individual moiety as it would exist separate from 

Allowable Subject Matter
Claims 2-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Magnani et al. (US 8,895,510, issued 25 Nov 2014, cited in PTO-892). Evidence of properties is provided by Ernst et al. (WO 2017/095904 A1, published 08 Jun 2017, of record).
Magnani et al. discloses glycomimetic compounds for treatment in which a selectin plays a role. (abstract) Magnani et al. discloses the compound such as 
    PNG
    media_image2.png
    260
    1015
    media_image2.png
    Greyscale
. (figure 3) Magnani et al. discloses the 
It would not have been obvious to one of ordinary skill in the art to modify the compound of Magnani et al. to arrive at the invention as instantly claimed. One of ordinary skill would not have been motivated to modify the compound of Magnani et al. with a reasonable expectation of success because Magnani et al. discloses a compound which can be described as a heterobifunctional inhibitor of selectins wherein the two different functional groups are inhibitor of selectins, and the prior art does not provide motivation for destroying this feature of the invention of Magnani et al. in order to replace one functional group with an inhibitor of galectin-3, where evidence shows that the structure of an inhibitor of galectin-3 is not the same as the structure of an inhibitor of selectin.

Conclusion
No claim is currently in condition for allowance.
Claims 2-24 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623